DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 12, 2022.  Claims 1-3, 5-17, and 21-24 are currently pending wherein all claims read on a curable composition.

Allowable Subject Matter
Claims 1-3, 5-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Bulters et al (US 2019/0055392).

Summary of claim 1:
A curable composition, comprising: 
at least 10 wt% expanding monomers based on a total weight of the curable composition; 
at least 25 wt% acrylate monomers based on the total weight of the curable composition, the acrylate monomers having a molecular weight of 500 or less; 
a photoinitiator; and 
a photosensitizer, 
wherein the curable composition has a viscosity of 10 cP or less, and 
wherein a total amount of the expanding monomers and the acrylate monomers are at least 90 wt% based on the total weight of the curable composition, and 
wherein the expanding monomers, the amount of the expanding monomers, the acrylate monomers, the amount of the acrylate monomers, and the total amount of the expanding monomers and the acrylate monomers, are selected, in combination, such that a volume of a cured product obtained by curing the curable composition is 3.0% or less smaller than a volume of the curable composition prior to the curing.

Bulters teaches a polymerizable composition (abstract) that contains a free-radical polymerizable compound that includes acrylate compounds (0060) in an amount of 30 to 99.99% (0064) that includes isobornyl acrylate having a molecular weight of 208, a free radical polymerization initiator (0065) including benzophenones (0066) as applicant cites in the specification as reading on a photosensitizer, a cationically polymerizable component that include spiro orthoester compounds (0071) including 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (0071), as one of many cationically curable compound, at a concentration of 30 to 99.9% (0073) as applicants cite in the specification as reading on expanding monomers, and a cationic photoinitiator including onium salts (0075) as applicants cite in the specification as reading on the photoinitiator.  Bulters teaches the viscosity of the composition to be from 0.01 to 2000 pas (reading on 10 cp) (0052).  However, Bulters does not teach or fairly suggest the claimed curable composition wherein the composition contains an expanding monomer, a polymerizable monomer at the claimed concentrations, and wherein the shrinkage is less than 3%.  Applicants have further shown that when the expanding monomer is added at the claimed concentration the shrinkage is less than 3% and when the other monomer is present at the claimed concentration the cure time is significantly lower.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763